[Cite as State v. Curtis, 2018-Ohio-1365.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                 Plaintiff-Appellee,               :

v.                                                 :                   No. 17AP-154
                                                                    (C.P.C. No. 15CR-3787)
Alexa S. Curtis,                                   :
                                                               (REGULAR CALENDAR)
                 Defendant-Appellant.              :


                                             D E C I S I O N

                                       Rendered on April 10, 2018


                 On brief: Ron O'Brien, Prosecuting Attorney, and Valerie B.
                 Swanson, for appellee.

                 On brief: Sydow Leis LLC, and Anastasia L. Sydow, for
                 appellant.

                  APPEAL from the Franklin County Court of Common Pleas

TYACK, J.
        {¶ 1} Alexa S. Curtis is appealing from her convictions on charges of improperly
discharging a firearm into a habitation or school safety zone, felonious assault, and murder.
She assigns six errors for our consideration:
                 [I.] THE TRIAL COURT'S FINDING OF GUILTY TO THE
                 MURDER IN VIOLATION OF 2903.02, DISCHARGE OF A
                 FIREARM IN VIOLATION OF 2923.161, SIX COUNTS OF
                 FELONIOUS ASSAULT IN VIOLATION OF SECTION
                 2903.11, ALL WITH SPECIFICATIONS IS AGAINST THE
                 SUFFICIENCY AND MANIFEST WEIGHT OF THE
                 EVIDENCE.

                 [II.] THE TRIAL COURT ERRED WHEN IT DENIED
                 DEFENDANT-APPELLANT'S   CRIMINAL  RULE  29
                 MOTION FOR ACQUITTAL ON THE CHARGE BECAUSE
No. 17AP-154                                                                         2


              THE EVIDENCE PRESENTED BY THE STATE WAS
              INSUFFICIENT TO SUPPORT A CONVICTION BEYOND
              REASONABLE DOUBT.

              [III.] THE TRIAL COURT ERRED WHEN IT DENIED THE
              REQUEST FOR A WITNESS TO TESTIFY IN THE
              PRESENCE OF THE JURY.

              [IV.] DEFENDANT WAS EFFECTIVELY DENIED HER
              CONSTITUTIONAL RIGHT TO ASSISTANCE OF COUNSEL
              FOR COUNSEL'S FAILURE TO REQUEST SEPARATION OF
              TRIALS    AND   FAILURE   TO   INCLUDE    JURY
              INSTRUCTIONS FOR AN AFFIRMATIVE DEFENSE.

              [V.] THE TRIAL COURT ERRED BY PUBLISHING AND
              ADMITTING A CELL PHONE VIDEO INTO EVIDENCE IN
              VIOLATION OF OHIO RULES OF EVIDENC 901 AND IN
              VIOLATION OF DUE PROCESS CLAUSE OF THE UNITED
              STATES CONSTITUTION AND ARTICLE I, SECTION 10 OF
              THE OHIO CONSTITUTION.

              [VI.] THE COURT ERRED BY IMPOSING CONSECUTIVE
              SENTENCES.

       {¶ 2} Alexa was not the person who shot at and killed Charles Mahon. The shooter
was Jalen Hall, the father of her young child. Thus, Alexa was actually convicted of
complicity in the crimes alleged.
       {¶ 3} Complicity is defined by R.C. 2923.03 as follows:
              No person, acting with the kind of culpability required for the
              commission of an offense, shall do any of the following:

              (1) Solicit or procure another to commit the offense;

              (2) Aid or abet another in committing the offense;

              (3) Conspire with another to commit the offense in violation
              of section 2923.01 of the Revised Code;

              (4) Cause an innocent or irresponsible person to commit the
              offense.
No. 17AP-154                                                                              3


       {¶ 4} Alexa got into a dispute with people in the neighborhood where she lived. She
called Jalen Hall to come and get involved. She was recorded saying "I'll get my baby's dad.
He's going to come over here and kick your ass." (Tr. Vol. II at 5.)
       {¶ 5} Once Jalen arrived, Alexa approached him. Jalen had a black gun in his hand.
Alexa yelled for Jalen to "get them all." (Tr. Vol. III at 74.)
       {¶ 6} Jalen then approached people with whom Alexa had been disagreeing and
began shooting. Most or all of them had fled into a house, so he began shooting at the
house. Testimony at trial indicated that as many as six shots were fired. One of the shots
hit Charles Mahon in the head and killed him.
       {¶ 7} Alexa's conduct clearly qualifies as complicity in murder. She urged Jalen
Hall, while Jalen had a gun in his hand, to "get them all." Jalen then shot at a group of
people, killing one. Because the people being shot at were in a house, to "get them all,"
Jalen had to shoot into the house, or habitation. He did so at Alexa's urging.
       {¶ 8} From either a manifest weight or sufficiency point of view, the evidence
supported the jury's verdicts.
       {¶ 9} The first two assignments of error are overruled.
       {¶ 10} Part way through the trial, the defense tried to put Anthony Warren on the
witness stand. The trial court judge had reason to believe that Warren would refuse to
provide relevant evidence and would instead invoke his right not to incriminate himself as
guaranteed by the Fifth Amendment to the United States Constitution. As a result, the trial
court judge questioned Warren outside of the presence of the jury. Warren invoked his
right against self-incrimination in response to each question. As a result, Warren was not
placed before the jury. He had no admissible evidence to provide since he would not testify.
Nothing was to be gained by having the jury speculate as to why Warren thought he might
incriminate himself. It was not error to refuse to put him on the witness stand if no
admissible evidence would result.
       {¶ 11} The third assignment of error is overruled.
       {¶ 12} The fourth assignment of error alleges that Alexa Curtis received ineffective
assistance of counsel. The record does not support such an allegation.
       {¶ 13} The trial court did not make a mistake by allowing a joint trial of Jalen and
Alexa. Their conduct was closely linked. Alexa summoned Jalen to the scene of the
No. 17AP-154                                                                                   4


shooting feeling that she had been disrespected and threatened. Jalen, at her urging, then
went after the people with whom she had been disagreeing. The trial court did not need to
separate the trials, especially since the same evidence would have been introduced if Alexa
was being tried by herself.
         {¶ 14} Also, this was not a case where Alexa ever urged Jalen to stop doing what he
had been asked to do. This simply was not a "stoppage" situation as alleged in appellant's
brief.
         {¶ 15} The fourth assignment of error is overruled.
         {¶ 16} The fifth assignment of error attacks the trial court's decision to admit a video
regarding the incident into evidence. A person present when a cell phone camera took the
video testified at trial and indicated that she had personal knowledge of major portions of
the video because she was sitting on her porch during the arguments when the video was
taken. By the time the shooting started, the woman had retreated inside, but this did not
undo her authentication. She had seen a significant portion of the video action and the
video recording it. She testified as to its accuracy, stating that the video accurately depicted
the exact same thing she saw while sitting on her porch. There was never a question that
the shooter's voice was in the video recording. We view this assignment of error under an
abuse of discretion standard and the trial court judge did not abuse her discretion.
         {¶ 17} The fifth assignment of error is overruled.
         {¶ 18} The sixth assignment of error presents the issue of consecutive sentences for
this appellate court to consider. Much of the sentencing of Alexa was mandatory. The
complicity in murder conviction with its attendant firearm specification mandated a
sentence of 15 years to life consecutive to a 3-year firearm specification. The trial court
judge imposed also 3 years of a mandatory firearm specification for the conviction of
discharging a firearm into a school or habitation, in this case a habitation. The judge also
imposed a mandatory 3-year firearm specification for the attempt to shoot the group of 6
who were not shot.
         {¶ 19} In short, a sentence of 24 years to life was mandatory and Alexa got an
additional 3 years of incarceration. Furthermore, the trial court judge made the findings
required by R.C. 2929.14(C)(4) to impose consecutive sentences. We cannot find that the
sentence was clearly and convincingly contrary to law.
No. 17AP-154                                                                             5


       {¶ 20} The sixth assignment of error is overruled.
       {¶ 21} All six assignments of error having been overruled, the judgment of the trial
court is affirmed.
                                                                      Judgment affirmed.

                     DORRIAN and LUPER SCHUSTER, JJ., concur.
                                _____________